EXHIBIT 10.1
     Non-Executive Form
ARBITRON INC. 2008 EQUITY COMPENSATION PLAN
NON-STATUTORY STOCK OPTION AGREEMENT
     THIS AGREEMENT evidences the grant by Arbitron Inc. (the “Company”) on
                    , 20___(the “Date of Grant”) to [Name] (the “Optionee”) of
an option to purchase shares of the Company’s common stock.
     A. The Company has adopted the Arbitron Inc. 2008 Equity Compensation Plan
(as may be amended or supplemented, the “Plan”) authorizing the Board of
Directors of the Company, or a committee as provided for in the Plan (the Board
or such a committee to be referred to as the “Committee”), to grant stock
options to employees of the Company and its Subsidiaries (as defined in the
Plan).
     B. The Company desires to give the Optionee an inducement to acquire a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company pursuant to the Plan.
     Accordingly, the parties agree as follows:
1. Grant of Option.
     The Company has granted to the Optionee the right, privilege and option
(the “Option”) to purchase [Shares] shares (the “Option Shares”) of the
Company’s common stock, $0.50 par value (the “Common Stock”), according to the
terms and subject to the conditions hereinafter set forth and as set forth in
the Plan. The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
2. Option Exercise Price.
     The per share price to be paid by Optionee in the event of an exercise of
the Option will be $                    .
3. Duration of Option and Time of Exercise.
     3.1 Initial Period of Exercisability. Except as provided in Sections 3.2
and 3.3 hereof, the Option shall become exercisable with respect to one-third of
the Option Shares on each of the first, second and third anniversaries of the
Date of Grant, assuming the Optionee’s continued employment. The foregoing
rights to exercise the Option will be cumulative with respect to the Option
Shares becoming exercisable on each such date, but in no event will the Option
be exercisable after, and the Option will become void and expire as to all
unexercised Option Shares at, 5:00 p.m. (Eastern Standard Time) on the tenth
anniversary of the Date of Grant (the “Time of Option Termination”).
     3.2 Termination of Employment.
     (a) Termination Due to Death, Disability, or Retirement. In the event the
Optionee’s employment with the Company and all Subsidiaries is terminated by
reason of death or disability or ends with Retirement, the Option will become
immediately exercisable in full and remain

 



--------------------------------------------------------------------------------



 



exercisable until the [earlier of the first anniversary of such employment
termination or the] Time of Option Termination.
     (b) Termination for Reasons Other Than Death, Disability, or Retirement. In
the event that the Optionee’s employment with the Company and all Subsidiaries
is terminated for any reason other than death, disability, or Retirement or the
Optionee is in the employ of a Subsidiary and the Subsidiary ceases to be a
Subsidiary of the Company (unless the Optionee continues in the employ of the
Company or another Subsidiary), all rights of the Optionee under the Plan and
this Agreement will immediately terminate without notice of any kind, and the
Option will no longer be exercisable; provided, however, that, if such
termination is due to any reason other than termination by the Company or any
Subsidiary for Cause (as defined in Section 9 of this Agreement), the Option
will remain exercisable to the extent exercisable as of such termination for a
period of three months after such termination (but in no event after the Time of
Option Termination).
     3.3 Change in Control.
     (a) Impact of Change in Control. If a Change in Control Event (as defined
in Section 9 of this Agreement) of the Company occurs the Option will become
exercisable as provided in any then applicable employment or retention agreement
by and between the Company and the Optionee and will remain exercisable until
the first anniversary of the date the Option becomes exercisable, if at all,
except as the Committee determines otherwise in connection with the Change in
Control Event. In addition, if a Change in Control Event of the Company occurs,
the Committee, in its sole discretion and without the consent of the Optionee,
may determine that the Optionee will receive, with respect to some or all of the
Option Shares, as of the effective date of any such Change in Control Event of
the Company, cash in an amount equal to the excess of the Fair Market Value (as
defined in the Plan) of such Option Shares as determined by taking into account
such Change in Control Event of the Company over the option exercise price per
share of the Option.
     (b) Authority to Modify Change in Control Provisions. Prior to a Change in
Control Event, the Optionee will have no rights under this Section 3.3, and the
Committee will have the authority, in its sole discretion, to rescind, modify,
or amend this Section 3.3 without the consent of the Optionee.
4. Manner of Option Exercise.
     4.1 Notice. This Option may be exercised by the Optionee in whole or in
part from time to time, subject to the conditions contained in the Plan and in
this Agreement, by delivery, in person, by facsimile or electronic transmission
or through the mail, to the Company at its principal executive office in
Columbia, Maryland (Attention: Corporate Secretary), of a written notice of
exercise. Such notice must be in a form satisfactory to the Committee, must
identify the Option, must specify the number of Option Shares with respect to
which the Option is being exercised, and must be signed by the person or persons
so exercising the Option. In the event that the Option is being exercised, as
provided by the Plan and Section 3.2 of this Agreement, by any person or persons
other than the Optionee, the notice must be accompanied by appropriate proof of
right of such person or persons to exercise the Option. If the Optionee retains
the Option Shares purchased, as soon as practicable after the effective exercise
of the Option, the Optionee will be recorded on the stock transfer books of the
Company as the owner of the Option Shares purchased.

2



--------------------------------------------------------------------------------



 



     4.2 Payment. At the time of exercise of the Option, the Optionee must pay
the total exercise price of the Option Shares to be purchased entirely in cash
(including a check, bank draft or money order, payable to the order of the
Company), though a cashless exercise as described in Section 5(f)(2) of the
Plan, by such other method approved by the Committee, or by a combination of
such methods.
5. Rights and Restrictions of Optionee; Transferability.
     5.1 Employment. Nothing in this Agreement will interfere with or limit in
any way the right of the Company or any Subsidiary to terminate the employment
of the Optionee at any time, nor confer upon the Optionee any right to continue
in the employ of the Company or any Subsidiary at any particular position or
rate of pay or for any particular period of time.
     5.2 Rights as a Stockholder; Effect on Running the Business. The Optionee
will have no rights as a stockholder unless and until all conditions to the
effective exercise of the Option (including, without limitation, the conditions
set forth in Sections 4 and 6 of this Agreement) have been satisfied and the
Optionee has become the holder of record of such shares. No adjustment will be
made for dividends or distributions with respect to the Option Shares as to
which there is a record date preceding the date the Optionee becomes the holder
of record of such Option Shares, except as may otherwise be provided in the Plan
or determined by the Committee in its sole discretion. The Optionee understands
and agrees that the existence of an Option will not affect in any way the right
or power of the Company or its stockholders to make or authorize any
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.
     5.3 Restrictions on Transfer. Except pursuant to testamentary will or the
laws of descent and distribution or as otherwise expressly permitted by the
Plan, no right or interest of the Optionee in the Option prior to exercise may
be assigned or transferred, or subjected to any lien, during the lifetime of the
Optionee, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise. The Optionee will, however, subject to applicable
laws be entitled to designate a beneficiary to receive the Option upon such
Optionee’s death in the manner provided by the Plan, and, in the event of the
Optionee’s death, exercise of the Option (to the extent permitted pursuant to
Section 3.2(a) of this Agreement) may be made by the Optionee’s designated
beneficiary.
     5.4 Restrictions Regarding Employment.
     (a) The Optionee agrees that he or she will not take any Adverse Actions
(as defined below) against the Company or any Subsidiary at any time during the
period that the Option is or may yet become exercisable in whole or in part or
at any time before one year following the Optionee’s termination of employment
with the Company or any Subsidiary, whichever is later (the “Restricted
Period”). The Optionee acknowledges that damages which may arise from a breach
of this Section 5.4 may be impossible to ascertain or prove with certainty.
Notwithstanding anything in this Agreement or the Plan to the contrary, in the
event that the Company determines in its sole discretion that the Optionee has
taken Adverse Actions against the Company or any Subsidiary at any time during
the Restricted Period, in addition to other legal remedies which may be
available, (i) the Company will be entitled to an immediate injunction from a
court of competent jurisdiction to end such Adverse Action, without further
proof of damage, (ii) the Committee will have the authority in its sole
discretion to terminate immediately all rights of the Optionee under the Plan
and this Agreement without notice of any kind, and (iii)

3



--------------------------------------------------------------------------------



 



the Committee will have the authority in its sole discretion to rescind the
exercise of all or any portion of the Option to the extent that such exercise
occurred within six months prior to the date the Optionee first commences any
such Adverse Actions and require the Optionee to disgorge any profits (however
defined by the Committee) realized by the Optionee relating to such exercised
portion of the Option or any Option Shares issued or issuable upon such
exercise. Such disgorged profits paid to the Company must be made in cash
(including check, bank draft or money order) or, with the Committee’s consent,
shares of Common Stock with a Fair Market Value on the date of payment equal to
the amount of such payment. The Company will be entitled to withhold and deduct
from future wages of the Optionee (or from other amounts that may be due and
owing to the Optionee from the Company or a Subsidiary) or make other
arrangements for the collection of all amounts necessary to satisfy such payment
obligation.
     (b) For purposes of this Agreement, an “Adverse Action” will mean any of
the following: (i) engaging in any commercial activity in competition with any
part of the business of the Company or any Subsidiary as conducted during the
Restricted Period for which the Optionee has or had access to trade secrets
and/or confidential information; (ii) diverting or attempting to divert from the
Company or any Subsidiary any business of any kind, including, without
limitation, interference with any business relationships with suppliers,
customers, licensees, licensors, clients or contractors; (iii) participating in
the ownership, operation or control of, or being employed by, or connected in
any manner with any person or entity which solicits, offers or provides any
services or products similar to those which the Company or any Subsidiary offers
to its customers or prospective customers, (iv) making, or causing or attempting
to cause any other person or entity to make, any statement, either written or
oral, or convey any information about the Company or any Subsidiary that is
disparaging or that in any way reflects negatively on the Company or any
Subsidiary; or (v) engaging in any other activity that is hostile, contrary or
harmful to the interests of the Company or any Subsidiary, including, without
limitation, influencing or advising any person who is employed by or in the
service of the Company or any Subsidiary to leave such employment or service to
compete with the Company or any Subsidiary or to enter into the employment or
service of any actual or prospective competitor of the Company or any
Subsidiary, influencing or advising any competitor of the Company or any
Subsidiary to employ to otherwise engage the services of any person who is
employed by or in the service of the Company or any Subsidiary, or improperly
disclosing or otherwise misusing any trade secrets or confidential information
regarding the Company or any Subsidiary.
     (c) Should any provision of this Section 5.4 of the Agreement be held
invalid or illegal, such illegality shall not invalidate the whole of this
Section 5.4 of the Agreement, but, rather, the Agreement shall be construed as
if it did not contain the illegal part or narrowed to permit its enforcement,
and the rights and obligations of the parties shall be construed and enforced
accordingly. In furtherance of and not in limitation of the foregoing, the
Optionee expressly agrees that should the duration of or business activities
covered by, any provision of this Agreement be in excess of that which is valid
or enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities that may validly or enforceably
be covered. The Optionee acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Agreement shall be construed in a manner that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law. This Section 5.4 of
the Agreement does not replace and is in addition to any other agreements the
Optionee may have with the Company or any of its Subsidiaries on the matters
addressed herein.
6. Securities Law and Other Restrictions.

4



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision of the Plan or this Agreement, the
Company will not be required to issue, and the Optionee may not sell, assign,
transfer or otherwise dispose of, any Option Shares, unless (a) there is in
effect with respect to the Option Shares a registration statement under the
Securities Act of 1933, as amended, and any applicable state or foreign
securities laws or an exemption from such registration, and (b) there has been
obtained any other consent, approval or permit from any other regulatory body
which the Committee, in its sole discretion, deems necessary or advisable. The
Company may condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing Option Shares, as may be deemed
necessary or advisable by the Company in order to comply with such securities
law or other restrictions.
7. Withholding Taxes.
     The Company is entitled to (a) withhold and deduct from future wages of the
Optionee (or from other amounts that may be due and owing to the Optionee from
the Company), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any federal or provincial withholding tax
requirements attributable to the Option, or (b) require the Optionee promptly to
remit the amount of such withholding to the Company before acting on the
Optionee’s notice of exercise of the Option. In the event that the Company is
unable to withhold such amounts, for whatever reason, the Optionee agrees to pay
to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal, state or local law.
8. Certain Definitions. For purposes of this Agreement, the following additional
definitions will apply:
     (a) “Cause” will have the meaning set forth in any employment or other
agreement or policy applicable to the Optionee or, if no such agreement or
policy exists, will mean (i) dishonesty, fraud, misrepresentation, theft,
embezzlement or injury or attempted injury, in each case related to the Company
or any Subsidiary, (ii) any unlawful or criminal activity of a serious nature,
(iii) any breach of duty, habitual neglect of duty or unreasonable job
performance, or (iv) any material breach of any employment, service,
confidentiality or noncompete agreement entered into with the Company or any
Subsidiary.
     (b) “Change in Control Event” will have the meaning set forth in the Plan
plus such other event or transaction as the Board shall determine constitutes a
Change in Control, or such other meaning as may be adopted by the Committee from
time to time in its sole discretion.
     (c) “Retirement” means the termination (other than for Cause or by reason
of death or disability) of an Optionee’s employment or other service on or after
the date on which the Optionee has attained the age of 55 and has completed
10 years of continuous service to the Company or any Subsidiary (such period of
service to be determined in accordance with the retirement/pension plan or
practice of the Company or Subsidiary then covering the Optionee, provided that
if the Optionee is not covered by any such plan or practice, the Optionee will
be deemed to be covered by the Company’s plan or practice for purposes of this
determination).
9. Subject to Plan.
     The Option and the Option Shares granted and issued pursuant to this
Agreement have been granted and issued under, and are subject to the terms of,
the Plan. The terms of the Plan are incorporated by reference in this Agreement
in their entirety, and the Optionee, by execution of this Agreement,
acknowledges having received a copy of the Plan. The provisions of this
Agreement will be interpreted in a manner consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by

5



--------------------------------------------------------------------------------



 



reference to the Plan. In the event that any provision of this Agreement is
inconsistent with the terms of the Plan, the terms of the Plan will prevail.
10. Miscellaneous.
     10.1 Binding Effect. This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.
     10.2 Governing Law. This Agreement and all rights and obligations under
this Agreement will be construed in accordance with the Plan and governed by the
laws of the State of Delaware, without regard to conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive laws of another jurisdiction.
     10.3 Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and exercise of the Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of the Option and the administration of the Plan.
     10.4 Amendment and Waiver. Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties to this Agreement or, in the case of a
waiver, by the party waiving compliance.
     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

            ARBITRON INC.
      By:           Name:           Title:      

6



--------------------------------------------------------------------------------



 



         

PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Plan.

            PARTICIPANT:
            Address:               

7